 

Exhibit 10.23

FACILITY LICENSE AGREEMENT

This FACILITY LICENSE AGREEMENT (this “License Agreement”), dated as of
November 6, 2015 but effective as of May 22, 2015, is by and between NANTWORKS,
LLC, a Delaware limited liability company (“Licensor”) and NANTKWEST, INC., a
Delaware corporation (“Licensee”).

RECITALS

A.Licensor is the owner of the building located at 9920 Jefferson Boulevard,
Culver City, California (the “Building”).

 

B.Licensor desires to license to Licensee and Licensee desires to license from
Licensor a portion of the Building in a location to be mutually approved by
Licensor and Licensee comprised of approximately ten (10) offices and lab space
on the ground floor for research and development and manufacturing containing
approximately 9,500 square feet of floor area (collectively, the “Licensed
Premises”) on the terms and conditions provided in this License Agreement.  

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:  

ARTICLE 1

LICENSE; TERM

(a)License. Subject to the terms of this License Agreement, Licensor hereby
grants to Licensee a non-exclusive license to use and access the Licensed
Premises for the Term (defined below).  Licensor shall not have a right to
terminate or revoke this License Agreement during the Term, subject only to
Licensor’s remedies pursuant to Article 10 below following a Licensee default.

 

(b)Common Areas.  In connection with its use of the Licensed Premises, Licensee
shall also have (a) the non-exclusive right to use the hallways, stairways,
restrooms, kitchens, break rooms, parking lots, exterior areas and other common
areas of the Building that may be reasonably necessary for Licensee’s use of the
Licensed Premises (the “Common Areas”) and (b) the furniture, trade fixtures,
photocopying equipment, printers and other equipment located or to be located in
the Licensed Premises and the Common Areas and any replacements or upgrades
thereof generally provided to the other occupants of the Building.

 

(c)Term.  The term (“Term”) of this License Agreement shall commence as of
May 22, 2015 (“Commencement Date”) and shall expire on December 31, 2020
(“Expiration Date”) or such earlier date as may be determined in accordance with
the terms and conditions set forth herein.  Notwithstanding the foregoing,
Licensee shall have the one-time option (but not the obligation) to extend the
Term through December 31, 2023.  In order to exercise the foregoing option,
Licensee must deliver to Licensor an irrevocable written notice of exercise
during the period commencing July 1, 2019 and ending December 31, 2019 (the
“Option Exercise Period”).  If Licensee properly exercises the option during the
Option Exercise Period, then the Term shall automatically be

 

--------------------------------------------------------------------------------

 

extended through December 31, 2023.  If Licensee does not properly exercise the
option during the Option Exercise Period, then the option will lapse and be of
no further force or effect and the Term will automatically expire on
December 31, 2020 as originally scheduled. 

ARTICLE 2

LICENSE FEE

Commencing as of the Commencement Date, Licensee shall pay a monthly license fee
(the “License Fee”) in the total amount of $47,000 for Licensee’s use of the
Licensed Premises and Common Areas during the Term.  The monthly License Fee
shall be increased by three percent (3%) annually commencing as of January 1,
2017. The License Fee shall be payable monthly on or before the 5th business day
of each month, except that the License Fee for the months of May 2015 through
and including November 2015 shall be paid within 5 business days after the date
hereof.  The parties acknowledge that this License Agreement and the foregoing
License Fee are intended to be “full service gross” and, except as expressly
provided in this License Agreement, Licensee shall have no obligation to perform
or to pay directly, or to reimburse Licensor for, all or any portion of any
premiums, claims, losses, fees, charges, costs and expenses for taxes, insurance
premiums, operating expenses, common area charges, utilities or any other
expenses for the operation, management, maintenance and repair of the Building
or the Licensed Premises.   

 

ARTICLE 3

USE OF LICENSED PREMISES; PARKING

(a)Permitted Use.  The Licensed Premises shall be used only as office space and
laboratory use for research and development and manufacturing and any legal uses
related thereto.

 

(b)Parking.  In connection with Licensee’s use of the Licensed Premises,
Licensee shall have the right to use up to twenty-eight (28) unreserved parking
spaces at no additional charge.

 

ARTICLE 4

INSURANCE

At all times during the Term, Licensee shall maintain the insurance policies and
coverage with respect to the Licensed Premises reasonably required of Licensor
and all such insurance policies carried by Licensee shall name Licensor and its
affiliates as additional insureds and all liability policies shall also contain
a provision that the insurance afforded by such policy shall be primary
insurance and any insurance carried by Licensor shall be excess over and
non-contributing with Licensee’s insurance.  Licensee shall deliver to Licensor
certificates of the insurance required hereunder within ten (10) business days
after the date hereof.

 

All of Licensee’s Property maintained in the Licensed Premises and Licensee’s
use of the Licensed Premises shall be at the sole risk of Licensee.  Licensor
shall not be liable for any loss or damage to person or property resulting from
any accident, theft, vandalism or other occurrence within the Licensed Premises,
including damage resulting from water, wind, ice, steam, explosion, fire, smoke,
chemicals, the rising of water or leaking or bursting of pipes or sprinklers,
defect,

 

--------------------------------------------------------------------------------

 

structural or non-structural failure of any other cause except to the extent
such loss or damage is caused solely and directly by Licensor’s willful
misconduct.

 

Notwithstanding anything to the contrary herein, the parties hereto release each
other and their respective agents, employees, successors, assignees and
subtenants from all liability for damage to any property that is caused by or
results from a risk which is actually insured against, which is required to be
insured against under this License Agreement, or which would normally be covered
by all risk property insurance, without regard to the negligence or willful
misconduct of the entity so released.  All of Licensor’s and Licensee’s repair
and indemnity obligations under this License Agreement shall be subject to the
waiver contained in this paragraph.

 

Article 5

CONDITION OF PREMISES

Licensee shall accept the Licensed Premises in its “as-is” condition, with all
faults.  Licensee further acknowledges that neither Licensor nor any person
acting under Licensor has made or implied any representations or warranties
concerning the Licensed Premises’ condition or its suitability for Licensee’s
use.

ARTICLE 6

ALTERATIONS

Licensee shall not perform any alterations or improvements (except to repair any
damage caused to the Licensed Premises caused by Licensee or any of its
invitees, contractors or agents) without the prior consent of Licensor.  All
work or repairs shall be in full compliance with all applicable law.  Subject to
Licensor’s prior approval, Licensee may, at its sole cost, construct
improvements in the lab portion of the Leased Premises and purchase and install
all furniture, fixtures and equipment desired by Licensee to be used in the
Licensed Premises.  The parties acknowledge that Licensee may engage Licensor to
construct or manage the construction of Licensee’s initial improvements to the
Licensed Premises which are anticipated to consist of office, laboratory and
related improvements not to exceed an aggregate cost of $2,110,000 (subject to
increases approved by Licensee).  

 

ARTICLE 7

END OF TERM: SURRENDER OF PREMISES

On or before the expiration or earlier termination of the Term, Licensee shall,
at its sole cost, (i) deliver the Licensed Premises to Licensor in broom clean
condition reasonable wear and tear excepted, (ii) vacate and deliver exclusive
possession of all of the Licensed Premises in accordance with the terms of this
License Agreement and (iii) remove all of Licensee’s personal property, and
repair any damage caused thereby (or otherwise caused by Licensee’s use of or
access to the Licensed Premises) (the foregoing items (i)-(iii) shall
collectively be referred to as the “Surrender Obligations”).  Any alterations,
improvements or Licensee’s Property not so removed shall be deemed abandoned,
shall at once become the property of Licensor and may be disposed such manner as
Licensor shall see fit; the cost of such disposal to be borne by Licensee.  

 

--------------------------------------------------------------------------------

 

ARTICLE 8

INDEMNIFICATION

Except to the extent caused by the gross negligence or willful misconduct of
Licensor, Licensee shall be responsible for, and shall indemnify, defend and
hold Licensor, its trustees, members, principals, beneficiaries, partners,
officers, directors, employees, and agents harmless against and from, all
liabilities, obligations, damages, penalties, claims, actions, costs, charges
and expenses, including, without limitation, reasonable attorney’s fees and
other professional fees (if and to the extent permitted by applicable law),
which may be imposed upon, incurred by or asserted against Licensor and arising
out of or in connection with any damage or injury occurring in the Licensed
Premises or any acts or omissions of Licensee’s employees, invitees, or
contractors.

 

ARTICLE 9

ASSIGNMENT AND SUBLETTING

Licensee shall not have the right or power to sublease, assign or otherwise
transfer this License Agreement or the Licensed Premises or any interest therein
under any circumstances or allow anyone other than employees of Licensee to
occupy the Licensed Premises.

 

ARTICLE 10

REMEDIES

In the event Licensee materially defaults in the performance of any of the
terms, covenants or conditions of this License Agreement and such default is not
cured within sixty (60) days (or thirty (30) days in the event of payment
default) after Licensee’s receipt from Licensor of written notice thereof (or
such longer period as may be reasonably required so long as Licensee promptly
commences and diligently pursues such cure), Licensor shall be entitled to
terminate this License Agreement and to exercise any and all other remedies to
which it is entitled by law or in equity.

 

ARTICLE 11

NOTICES

All notices to either Licensor or Licensee hereunder shall be sent by (i)
Federal Express or another reputable overnight mail courier which obtains a
receipt upon delivery, or (ii) by hand delivery, or (iii) by certified mail
return receipt requested addressed as follows:  

 

Licensor:

NantWorks, LLC

 

9920 Jefferson Blvd.

 

Culver City, California 90232

 

Attn:  General Counsel

 

 

Licensee:

NantKwest, Inc.

 

3530 John Hopkins Court

 

San Diego, California 92121

 

Attention:  President

 

--------------------------------------------------------------------------------

 

Either party may by notice similarly given designate a substitute address at any
later time hereafter.  Any such notice shall be deemed given the next business
day when mailed or delivered personally to the parties and authorized agents
and/or officers.

 

ARTICLE 12

SEPARABILITY

If any term, covenant, condition or provision of this License Agreement or the
application thereof to any circumstance or to any person, firm or corporation
shall be invalid or unenforceable to any extent, the remaining terms, covenants,
conditions and provisions of this License Agreement or the application thereof
to any circumstances or to any person, firm or corporation other than those as
to which any term, covenant, condition or provision is held invalid or
unenforceable, shall not be affected thereby and each remaining term, covenant,
condition and provision of this License Agreement shall be valid and shall be
enforceable to the fullest extent permitted by law.

 

ARTICLE 13

BROKERAGE

Licensee and Licensor each represent to the other that it has not employed or
had any dealings with any broker or agent in connection with the negotiation and
execution of this License Agreement.  Licensor and Licensee shall each indemnify
and hold harmless the other from and against any liability and expense
(including reasonable attorneys’ fees) arising from a claim of or for any
brokerage commission, finder’s fee or other compensation asserted by any person
or entity.  Licensor’s and Licensee’s obligations hereunder shall survive the
expiration or termination of this License Agreement.

 

ARTICLE 14

APPLICABLE LAW

This License Agreement shall be governed by and construed in accordance with the
internal laws of the State of California applicable to negotiated agreements
executed and to be performed fully therein.

 

ARTICLE 15

MISCELLANEOUS

A.This License Agreement may not be changed orally, and may be amended only by
an agreement in writing signed by the party against whom enforcement of any such
change is sought.

B.No waiver or modification of the terms of this License Agreement shall be
valid unless in writing and signed by the party to be charged.

 

C.This License Agreement shall be binding upon and inure to the benefit of
(a) Licensor, and the members, officers, employees, agents, directors, partners,
successors and

 

--------------------------------------------------------------------------------

 

assigns of Licensor, and (b) Licensee, and the officers, employees, agents,
successors and permitted assigns of Licensee. 

 

D.This License Agreement may be executed in any number of counterparts, each of
which shall be deemed an original, and such counterparts shall constitute one
and the same instrument.

 

E.Licensee has no estate, easement, or interest in or to the Licensed Premises
other than the non-exclusive, revocable License granted in this License
Agreement.  

 

F.Licensee shall not have any signage rights in connection with this License
Agreement.

 

[signatures on next page]

 

 




 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Facility License Agreement to
be executed the day and year first above written.

 

LICENSOR:

NANTWORKS, LLC,

a Delaware limited liability company

 

 

By:

/s/ Patrick Soon-Shiong

Name: Patrick Soon-Shiong

Title: CEO

 

 

LICENSEE:

 

 

NANTKWEST, inc.,

a Delaware corporation

By:

/s/ Barry Simon

Name: Barry J. Simon

Title: President & COO

 

 